Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have amended independent claims 1 and 14 such that variables R9 and R10 are independently selected from the group consisting of hydrogen and deuterium.  This amendment overcomes the previously relied upon prior art rejection to Jung et al. (US 2019/0047991).  As correctly pointed out by Applicants, the compounds taught by Jung et al. are required to have two R groups attached on one ring of the dibenzofuran moiety as taught in paragraph 0008 therein.  The R groups taught by Jung et al. are exclusive from hydrogen and deuterium atoms as taught in paragraphs 0013 and 0015 therein.  Further search did not yield any other prior art reference which teaches or otherwise suggests an organic light emitting device wherein one or more layers in said device comprise of a first material satisfying chemical formula 1 and a second material satisfying chemical formula 2.  Additionally, compositions which comprise a mixture of a first material satisfying chemical formula 1 and a second material satisfying chemical formula 2 are not taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766